DETAILED ACTION
This communication is in responsive to Amendment for Application 16/716088 filed on 11/24/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-8, 10-17, and 19-22 are presented for examination.
		Claims 1, 8, 12-17, 19-20 were amended. 
		Claims 9 and 18 were canceled. 
		Claims 21-22 were newly added. 

Response to Arguments
3.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

4.	Applicant’s arguments in the amendment filed on 11/24/2020 regarding claim rejection under 35 USC § 101 with respect to Claims 1-8, 10-17, and 19-22 have been considered and found persuasive. Thus, the rejection under 35 USC § 101 has been withdrawn. Additionally, Examiner will hold the Double Patenting Rejection in abeyance until agreement is reached with allowability. 


Applicant state that Perry does not teach “after receiving the user input…” (Remarks p. 10-11). Examiner disagrees because the cited art still teaches the claimed limitation.
	a.	Perry teaches in ¶0031; Clients 110 are typically configured to receive inputs from a user.  These inputs may include game commands configured to change the state of the video game or otherwise affect game play.  The game commands can be received using input devices and/or may be automatically generated by computing instructions executing on Clients 110.  The received game commands are communicated from Clients 110 via Network 115 to Video Server System 120 “host system” and/or Game Server 125.  For example, in some embodiments, the game commands are communicated to Game Server 125 via Video Server System 120.  In some embodiments, separate copies of the game commands are communicated from Clients 110 to Game Server 125 and Video Server System 120.  The communication of game commands is optionally dependent on the identity of the command.  Game commands are optionally communicated from Client 110A through a different route or communication channel that that used to provide audio or video streams to Client 110A.
Perry also teaches in ¶0038; herein Video Server System 120 is configured to maintain the game state based on input from more than one player, each player may have a different point of view comprising a position and direction of view.  Video 
Perry also teaches in ¶0046 & Fig. 2; a game state of one or more of the video games may be maintained by one or more instances of Game Server 125 each based on inputs received from multiple clients.
	Furthermore, Examiner’s interpretation is consistent with instant specification [0024] where input by a keyboard is used to change the state of the video game or affect game play. 
	Thus, Examiner maintains his interpretation and rejection. 

b.	Applicant then states that Fig. 5 shows different teachings where stats are being applied to at the client in Remarks p. 10. Examiner disagrees with applicant’s position because, as illustrated above, the input is from a user that is sent to video server system 120. User may affect the game play as illustrated above. 
Thus, Examiner maintains his interpretation and rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of co-pending application 16/716096 in view of Perry et al. (hereinafter Perry) US 2016/0080457 A1 . 
Claims 1 and 9 of co-pending application 16/716096 discloses elements of instant applications claims 1 and 12. However, co-pending application 16/716096 does not expressly teach encoding the game video data and the game audio data as a multimedia stream; receiving user input that occurred at the remote computer system, the user input responsive to display of the multimedia stream at the remote computer system and after receiving the user input that occurred at the remote computer system commencing, by the host system, application of the received user input into the instance of the game executed by the host system
Perry teaches encoding the game video data and the game audio data as a multimedia stream (¶0035 and Fig. 1; the encoding process produces a video stream that is optionally packaged for delivery to a decoder on a remote device.  The video stream is characterized by a frame size and a frame rate.  Typical frame sizes include 800.times.600, 1280.times.720 (e.g., 720p), 1024.times.768, although any other frame sizes may be used.  The frame rate is the number of video frames per second.  A video stream may include different types of video frames.  For example, the H.264 standard includes a "P" frame and a "I" frame.  I-frames include information to refresh all macro blocks/pixels on a display device, while P-frames include information to refresh a subset 
receiving user input that occurred at the remote computer system, the user input responsive to display of the multimedia stream at the remote computer system (¶0028-¶0031; Clients 110 are typically configured to receive inputs from a user where a member/user of Clients 110 is configured to perform further rendering, shading, conversion to 3-D, or like operations on the video stream); 
and after receiving the user input that occurred at the remote computer system (¶0029; a member of Clients 110 is configured to perform further rendering, shading, conversion to 3-D, or like operations on the video stream.  A member of Clients 110 is optionally configured to receive more than one audio or video stream.  Input devices of Clients 110 may include, for example, a keyboard, a joystick, a pointing device, a force feedback device, a motion and/or location sensing device, a mouse, a touch screen, a neural interface, a camera, input devices yet to be developed, and/or the like), commencing, by the host system, application of the received user input into the instance of the game executed by the host system (¶0031; Clients 110 are typically configured to receive inputs from a user.  These inputs may include game commands configured to change the state of the video game or otherwise affect game play.  The game commands can be received using input devices and/or may be automatically generated by computing instructions executing on Clients 110.  The received game commands are communicated from Clients 110 via Network 115 to Video Server System 120 “host system” and/or Game Server 125.  For example, in some embodiments, the game commands are communicated to Game Server 125 via 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Perry into the system of co-pending application 16/716096 in order to provide streaming video to players of computer games over a computing network (abstract).  The video server can provided video of different games to different players simultaneously. Id. This is accomplished by rendering several video streams in parallel using a single GPU.  Id. The output of the GPU is provided to graphics processing pipelines that are each associated with a specific client/player and are dynamically allocated as needed.  Id. A client qualifier may be used to assure that only clients capable of presenting the streaming video to a player at a minimum level of quality receive the video stream. Id.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “…a first time…” of claim 21 is new matter. Examiner could not find support anywhere in the specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, 21-22 recites the limitation "host system” e.g. claim 1 states “…and transmitting the multimedia stream to a remote computer system … the remote computer system for remote game play by a user of the instance of the game executed by the host system.”  There is insufficient antecedent basis for this limitation in the claim. Also It is not clear whether “the host system” is the same as “...capturing game audio data that is generated for an audio output device of the host computer system
The limitation “applying the input movement events directly to the game currently executing on the host system, wherein applying the input movement events applied at the host system comprise a first time the input movement events are applied to any instance of the game” of claim 21 is not clear. The limitation “the host system” lacks antecedent basis. Additionally, what does this limitation “wherein applying the input movement events applied at the host system comprise a first time the input movement events are applied to any instance of the game” mean? This seems to be incorrect English. Applying input movement events directly to the game is the same as playing a game which the cited art teaches. But the limitation “wherein applying the input movement events applied at the host system comprise a first time the input movement events are applied to any instance of the game” is not clear nor it make any sense. Note the specification provides not support or explanation to any of this. Examiner could not even understand what the applicant is trying to claim. 
Examiner interprets this limitation to be the same as playing a game which is similar to “applying the input movement events directly to the game currently executing on the host system.”
Claims 1 and 12 limitation “receiving user input that occurred at the remote computer system” is not clear. What does it mean to state “that occurred”? what is the difference between the claim as stated and “receiving user input at the remote computer system? Is this what the applicant is trying to say? Examiner interprets this limitation to be the later. Note that specification provides not support and does not shed any light to the meaning of the limitation. 
Claim 22 is not clear. What does the underline limitation “…The method of claim 1, wherein receiving user input that occurred at the remote computer system, the user input responsive to display of the multimedia stream at the remote computer system comprises: receiving one or more video frames captured at the remote computer system, the one or more video frames associated with an ephemeral graphics texture, the ephemeral graphics texture including data related to the user input at the remote computer system” mean? What data? Video data that is captured in claim 1? Or encoded data? Or audio data? Examiner interprets this limitation to be the encoded data. Additionally, the limitation is not clear e.g. the limitation “…the one or more video frames associated with an ephemeral graphics texture, the ephemeral graphics texture including data related to the user input at the remote computer system” if data is interpreted as “video frame” how can the data relate to the user input? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8 and 10-15, 17 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Perry et al. (hereinafter Perry) US 2016/0080457 A1. 

Regarding Claim 1, Perry teaches a method for encoding video and audio for remotely playing a game over a network, the method comprising: 
capturing game video data that is generated for a display device of a host computer system executing an instance of a game (Fig. 1 & ¶0024-¶0040; GPU rendering logic takes and process raw data “capturing game video data” including three-dimensional spatial relationship between object based on the game state and view point which the video data is encoded prior to communication to clients 110 “host computer system running a game.” The encoded data includes video and/or audio. Also see DEPS245 in ¶0060 that encode more than one pipelines to end users); 
capturing game audio data that is generated for an audio output device of the host computer system (Fig. 1 & ¶0024-¶0040; GPU rendering logic takes and process raw data “capturing game video data” including three-dimensional spatial relationship between object based on the game state and view point which the video data is encoded prior to communication to clients 110 “host computer system running a game.” The encoded data includes video and/or audio. Also see DEPS245 in ¶0060 that encode more than one pipelines to end users); 
encoding the game video data and the game audio data as a multimedia stream (¶0035 and Fig. 1; The encoding process produces a video stream that is optionally packaged for delivery to a decoder on a remote device.  The video stream is characterized by a frame size and a frame rate.  Typical frame sizes include 
and transmitting the multimedia stream to a remote computer system over a media session, wherein the multimedia stream is displayed on the remote computer system for remote game play by a user of the instance of the game executed by the host system (Fig. 7 step 755; deliver game to client 110 “remote computer system” end user);
receiving user input that occurred at the remote computer system, the user input responsive to display of the multimedia stream at the remote computer system (¶0028-¶0031; Clients 110 are typically configured to receive inputs from a user where a member/user of Clients 110 is configured to perform further rendering, shading, conversion to 3-D, or like operations on the video stream); 
and after receiving the user input that occurred at the remote computer system (¶0029; a member of Clients 110 is configured to perform further rendering, shading, conversion to 3-D, or like operations on the video stream.  A member of Clients 110 is optionally configured to receive more than one audio or video stream.  Input devices of Clients 110 may include, for example, a keyboard, a joystick, a pointing device, a force feedback device, a motion and/or location sensing device, a mouse, a touch screen, a  commencing, by the host system, application of the received user input into the instance of the game executed by the host system (¶0031; Clients 110 are typically configured to receive inputs from a user.  These inputs may include game commands configured to change the state of the video game or otherwise affect game play.  The game commands can be received using input devices and/or may be automatically generated by computing instructions executing on Clients 110.  The received game commands are communicated from Clients 110 via Network 115 to Video Server System 120 “host system” and/or Game Server 125.  For example, in some embodiments, the game commands are communicated to Game Server 125 via Video Server System 120.  In some embodiments, separate copies of the game commands are communicated from Clients 110 to Game Server 125 and Video Server System 120.  The communication of game commands is optionally dependent on the identity of the command.  Game commands are optionally communicated from Client 110A through a different route or communication channel that that used to provide audio or video streams to Client 110A. Also see ¶0038, ¶0046 & Fig. 2).

Regarding Claim 2, Perry further teaches the method of claim 1, the method further comprising: processing the game video data to match display properties of the remote computer system (Fig. 1 & ¶0042-¶0050 & ¶0095; client qualifier 160 determines capabilities of clients 110A and B).



Regarding Claim 4, Perry further teaches the method of claim 1, the method further comprising: processing the game video data to insert a cursor associated with game play (¶0029, ¶0031 & ¶0078 & ¶0093; Input devices of Clients 110 may include, for example, a keyboard, a joystick, a pointing device, a force feedback device, a motion and/or location sensing device, a mouse, a touch screen, a neural interface, a camera, input devices yet to be developed, and/or the like).

Regarding Claim 5, Perry further teaches the method of claim 4, the method further comprising: predicting a location of the cursor based on input from the user of the remote computer system during the game play, wherein the cursor is inserted based on the location (¶0031-¶0032; this limitation is inherent based on user’s input via command includes cursor).

Regarding Claim 6, Perry further teaches the method of claim 1, the method further comprising: determining that a rate at which the game video data is captured does not match a streaming rate of the multimedia stream (Fig. 1 & ¶0024-¶0050 & ¶0095; determining frame rates and size where the encoding adjust accordingly); and in 

Regarding Claim 8, Perry further teaches the method of claim 1, the method further comprising: injecting the game video data into a video encoding pipeline (¶0056, ¶0060 & ¶0108; video and audio pipelines); and injecting the audio game data into an audio encoding pipeline (¶0056, ¶0060 & ¶0108; video and audio pipelines) and wherein injecting the game video data into the video encoding pipeline comprises: directly copying the game video data from first graphics hardware that is generating the game video data to second graphics hardware (Fig. 4 & ¶0056-¶0060 & ¶0108-¶0110; video and audio pipelines where Grabber 247 is also configured to grab 2D video data directly from Memory XII 225).

Regarding Claim 10, Perry further teaches the method of claim 1, the method further comprising: generating one or more packets for the multimedia stream, wherein 

Regarding Claim 11, Perry further teaches the method of claim 1, the method further comprising: determining that the media session is experiencing transmission delays; and in response, changing an encoding rate for encoding the game video data and the game audio data (¶0057; delays are a factor in rendering the game e.g. Virtual 3D Drivers 220 may operate in sync such that a game environment is provided to 3D Driver 230 from a first of Virtual 3D Drivers 220 once Graphics Processing Unit 235 has completed rendering of a game environment from a second of Virtual 3D Drivers 220.  The timing of this synchronization is optionally selected to make optimum use of Graphics Processing Unit 235).

Claims 12-15 and 17-20 are substantially similar to above claims, thus the same rationale applies.

Regarding Claim 22, Perry further teaches the method of claim 1, wherein receiving user input that occurred at the remote computer system, the user input responsive to display of the multimedia stream at the remote computer system (¶0026 & ¶0051-¶0055) comprises: receiving one or more video frames captured at the remote computer system, the one or more video frames associated with an ephemeral graphics texture, the ephemeral graphics texture including data related to the user input at the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Rodriguez et al.  (hereinafter Rodriguez) US 2010/0293571 A1. 

Regarding Claim 7, Perry teaches the method of claim 1, the method further comprising: determining that a rate at which the game video data is captured does not match a streaming rate of the multimedia stream and in response (Fig. 1 & ¶0024-¶0050 & ¶0095; determining frame rates and size where the encoding adjust accordingly); 

However, Perry does not expressly teach inserting blank video data in the game video data.
Rodriguez teaches inserting blank video data in the game video data (¶0013 & ¶0058 & ¶0062; inserting blank data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Rodriguez in to the system of Perry in order to maintain consistent CPB levels (¶0013). Utilizing such teachings enable the system to disregard gaps in output time and to improvise the data according to stream and decoder (¶0013). 

	Claim 16 is substantially similar to claim 7, thus the same rationale applies. 

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Perlman et al.  (hereinafter Perlman) US 2010/0167809 A1. 

Regarding Claim 21, Perry teaches the method of claim 1, the method further comprising: 
However, Perry does not expressly teach comprises: 
wherein the user input that occurred at the remote computer system comprises: input movement events generated by one or more input devices in communication with the remote computer system; and wherein commencing, by the host system, application of the received user input into the instance of the game executed by the host system comprises:
applying the input movement events directly to the game currently executing on the host system, wherein applying the input movement events applied at the host system comprise a first time the input movement events are applied to any instance of the game.

Perlman teaches comprises: wherein the user input that occurred at the remote computer system comprises: input movement events generated by one or more input devices in communication with the remote computer system (¶0110; input from user including move to right “input movements events”); and wherein commencing, by the host system, application of the received user input into the instance of the game executed by the host system (¶0110) comprises: applying the input movement events directly to the game currently executing on the host system, wherein applying the input movement events applied at the host system comprise a first time the input movement events are applied to any instance of the game (see 112 (b) above, also see ¶0049 & ¶0110; input from user including move to right “input movements events” directly via HTTP or web game).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teachings of Perlman into the system of Perry in order to reduce the amount of hardware and software required to paly a game (¶0110). Utilizing such teachings enable the system to forgo the hardware limitation and compatibility issued seen today with players machines by applying the movements to the game (¶0111). 
ConclusionApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455